DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
The Amendment filed September 16th, 2022 has been entered. Claims 1-2 & 4-21 remain pending in the application.

Response to Arguments
Applicant’s arguments, see pages 7-12, filed September 16th, 2022, with respect to the rejection(s) of claim(s) 1-2, 4-14 & 16-19 under 35 U.S.C. § 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of a newly found prior art reference Neal (US 20180132922 A1) that teaches the newly disclosed claim limitations in view of the references already applied.
Regarding Applicant’s arguments on page 10 that Young fails to teach or suggest an actuator deploying the electrode tines from an unexpanded position to an expanded position as required by amended claim 15, the Examiner respectfully disagrees on the grounds of Young’s Figures 14A-D where it shows handle portion 374 moving from Figs. 14A-C and electrodes 326 & 325 deploying from an unexpanded position within the inner elongate shaft (Fig. 14A) to a semi deployed position (Fig. 14B) and a deployed position (Fig. 14C). Therefore, this argument is not persuasive and the Examiner maintains the rejection of claim 15. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 4-6, 10, 12-14 & 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Young (US 20140336639 A1, cited in IDS) in view of Neal (US 20180132922 A1) and Rodriguez (US 20200022649 A1).
Regarding claim 1, Young discloses a system for ablation (ablation device [abstract]) comprising 
an inner electrode assembly comprising an inner elongate shaft (first shaft 330 [0060], Figs. 11-13) and a distal electrode (electrodes 326 [0060], Figs. 11-13);
an outer electrode assembly comprising an outer elongate shaft (second shaft 320 [0060], Figs. 11-13) and a proximal electrode (electrodes 356 [0060], Figs. 11-13), wherein the outer electrode assembly defines a central passage (lumen 328 [0061], Figs. 11-13) configured to slidably receive the inner electrode assembly, wherein the distal electrode or the proximal electrode is axially moveable with respect to the other (first shaft 330 is slidably disposed within lumen 328 of second shaft 320 [0061]; electrodes are secured to respective shafts [0060]; therefore as shafts slide relative to each other, so too must the electrodes); and
an energy source configured to be electrically connected to the distal electrode and the proximal electrode (RF generator 6 configured to deliver ablation energy to electrodes 326 and 356 [0068]);
wherein one of the distal electrode and proximal electrode is part of a first expandable electrode array comprising two or more electrode elements moveable between an unexpanded position and an expanded position (first and second arrays 325, 350, either considered to be first, deployed via movement of respective shafts relative to each other including during use [0061]; arrays are understood to expand when exiting surrounding shafts given their illustrated deployed position [0061], Figs. 11-13).
	Young fails to disclose that the energy source is configured to deliver a pulsed electric field (PEF), a sensing circuit connected to the distal electrode and the proximal electrode, wherein the sensing circuit is configured to generate at least one signal corresponding to an impedance measurement of tissue, a handle assembly operably connected to the inner electrode assembly and outer electrode assembly, the handle assembly comprising an actuator button disposed on a top surface of the handle assembly; and wherein the actuator button moves to deploy the first expandable electrode array into the expanded position or retract the first expandable electrode array to the unexpanded position.
	Neal, in an analogous device, discloses that the energy source (high voltage generator 108) is configured to deliver a pulsed electric field (PEF) ([0038]: a high-voltage generator 108 capable of generating HFIRE pulses; Abstract: High-Frequency Irreversible Electroporation (HFIRE)); 
a sensing circuit connected to the distal electrode and the proximal electrode, wherein the sensing circuit is configured to generate at least one signal corresponding to an impedance measurement of tissue ([0043]: Further, tines may include sensor components in some embodiments, which may gather data in near real-time with respect to an ongoing HFIRE procedure, such data communicated to a processor and displayed to a user of an HFIRE system. As an example, the user may deliver a series of pulses and then review the extent of ablation using impedance);
	a handle assembly (handle 902) operably connected to the inner electrode assembly and outer electrode assembly ([0067]: Deployment/retraction element 904 may be used to deploy one or more arrays of electrode tines sequentially or simultaneously), the handle assembly comprising an actuator button (deployment/retraction element 904) disposed on a top surface of the handle assembly (see Fig. 9A); and 
wherein the actuator button (deployment/retraction element 904) moves to deploy the first expandable electrode array into the expanded position or retract the first expandable electrode array to the unexpanded position ([0067]: Deployment/retraction element 904 may be used to deploy one or more arrays of electrode tines sequentially or simultaneously. For sequential deployment, the distal-most tine array 910 is first deployed into the target tissue, followed by subsequent deployment of the proximal-most tine array, 920). Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the energy source, sensing circuit and handle assembly of Young to the high voltage generator, sensing circuit and handle assembly of Neal for the purpose of the high voltage generator enabling the achievement of significantly larger, more spherical ablations with reduced muscle twitching and without thermally damaging the tissue protein structures, the sensing circuit gathering data in near real-time with respect to an ongoing HFIRE procedure to determine extent of ablation and/or the procedure endpoint, and the handle assembly enabling the deployment of one or more arrays of electrode tines sequentially or simultaneously which allows for deployment of only selected tines within an array and thus, non-uniform, irregularly shaped ablation volumes may be created based on the specific tumor morphology (Neal: [0004], [0030], [0043], [0067]-[0068]). 
	But Young in view of Neal fail to disclose wherein the impedance measurement of the tissue is used to generate a three-dimensional model of an ablation lesion.
Rodriguez, in an analogous device, discloses a sensing circuit (computing unit 1102) connected to the distal electrode and the proximal electrode ([0165]: a plurality of physical electrodes 1114 and/or sensors (optionally, the electrodes serve as the sensors); see diagram of the system in Fig. 1A, Fig. 2A shows an ablation device 103 with what is presumably proximal and distal electrodes), wherein the sensing circuit is configured to generate at least one signal corresponding to an impedance measurement of tissue ([0160]: the electrodes may function as the sensors, such as by transmitting from one electrode to a second electrode, where the second electrode functions as a sensor. Impedance may be measured between respective electrode pairs); and
wherein the impedance measurement of the tissue is used to generate a three-dimensional model of an ablation lesion ([0177]: electrodes 1114 are used to map out an anatomical space in which a procedure is to be performed, effectively producing a 3-D model of the space, optionally in parallel with performing the procedure; [0260]: dielectric mapping 1523 (e.g., mapping based on converting impedance measurements into dielectric properties attributable to tissue positions) potentially allows distinguishing within a mapped region between healthy, cellular tissue, and fibrotic (possibly after ablation) tissue in which cellular structure has been disrupted; where the fibrotic tissue is the ablation lesion if mapped after ablation). Therefore, it would have been obvious to one of ordinary skill before the effective filing date to modify the system of Young in view of Neal to include the sensing circuit of Rodriguez for the purpose of utilizing impedance measurements to distinguish and identify tissue regions of any type having distinctive dielectric properties (e.g., tissue types, tissue-post ablation, etc.) (Rodriguez: [0260]-[0261]). 
This further meets the limitations of claims 4-6, 10, and 13 respectively requiring the distal electrode to be part of a first expandable electrode array, the proximal electrode to be part of a second expandable electrode array comprising two or more electrode elements movable between an unexpanded position and an expanded position, the proximal electrode to be part of the first expandable electrode array, the two or more electrode elements of the first expandable electrode array being tines expandable from an unexpanded position within a sheath by a linear force. 
This further meets the limitations of claims 16-19 as the methods of claims 16-18 requiring an ablation probe comprising the structures of claim 1, expanding the electrode array, delivering the pulsed electric field to the distal and proximal electrodes, moving either the distal or proximal electrode axially with respect to the other, delivering the PEF during electrode movement, and estimating the effectiveness of the ablation based on the impedance measurement of the tissue (Rodriguez: Title: Estimation of Effectiveness of Ablation Adjacency) would inherently be carried out by the system of claim 1 under normal operation. For the limitation of “wherein the inner elongate shaft comprises a distal tapered tip”: Young fails to disclose wherein the inner elongate shaft comprises a distal tapered tip. However, Neal discloses wherein the inner elongate shaft comprises a distal tapered tip ([0041]: a sharpened distal tip 117; which corresponds to 917 in Fig. 9B and is on the shaft comprising the array of tines 910). Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the distal tip of Young to the sharpened distal tip of Neal for the purpose of the sharpened distal tip facilitating percutaneous insertion into the target site (Neal [0041]). See MPEP 2112.02 I. PROCESS CLAIMS — PRIOR ART DEVICE ANTICIPATES A CLAIMED PROCESS IF THE DEVICE CARRIES OUT THE PROCESS DURING NORMAL OPERATION.
Regarding claim 19, requiring the delivery of a second PEF after performing any of a number of electrode movements, Young states that if further ablation to increase lesion size is desired, electrodes 326, 356 of arrays 325, 350, respectively, may be deployed and previously discussed steps may be repeated [0069], including adjusting the distance between first and second arrays 325, 350 [0061] and energy delivery [0068]. Therefore, the method of claim 19 would also inherently be performed by the system of claim 1 under normal operation.  
Regarding claim 2, Young/Neal/Rodriguez disclose the system of claim 1 and Young further discloses wherein the expanded position of the first expandable electrode array includes at least a first expanded position and a second, further expanded position (electrodes 326 may be only partially deployed, or deployed incrementally, corresponding to various expanded positions given their parabolic shape and manner of deployment from shafts, [0065]), wherein the system is configured to deliver the PEF in the first expanded position and in the second expanded position (incremental deployment may occur during procedures [0065], thus it is understood that energy can be applied at any amount of deployment/expansion).
Regarding claim 12, Young/Neal/Rodriguez disclose the system of claim 1 and Young further discloses wherein the two or more electrode elements are movable by a radial-acting mechanism between the unexpanded position and the expanded position (parabolic shape of tines expands tines radially as they exit their respective shafts [0061], Figs. 11-13).
Regarding claim 14, Young/Neal/Rodriguez disclose the system of claim 1 and Young further discloses wherein the first expandable electrode array is an elongate electrode array (Figs. 11-13 show that the array is elongate) configured to contact an elongated portion of a vessel wall (array, when deployed within a vessel, would contact an elongated portion of a vessel wall). 
Claims 7 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Young (US 20140336639 A1), Neal (US 20180132922 A1) and Rodriguez (US 20200022649 A1), in view of Kenneth (US 20210220038 A1).
Regarding claim 7, Young/Neal/Rodriguez disclose the system of claim 1, but fail to disclose wherein the system is configured to provide the distal electrode, the proximal electrode, and each of the two or more electrode elements of the first expandable electrode array with an individually controlled electric polarity.
Kenneth, in an analogous system, discloses wherein any number of individual electrodes can be operated independently including voltage levels and polarity [0078]. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective date of filing of the claimed invention to include in the system of Young/Neal/Rodriguez the individual electrode control as taught by Kenneth in order to allow for selective control of electrodes to customize treatment [0078]. 
This further meets the limitations of claim 20 as the method of claim 20 would inherently be performed by the device of claim 7 under normal operation. See MPEP 2112.02 I. as above. 
Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Young (US 20140336639 A1), Neal (US 20180132922 A1) and Rodriguez (US 20200022649 A1), in view of Anderson (US 20080269739 A1, cited in IDS).
Regarding claim 8, Young/Neal/Rodriguez disclose the system of claim 1, but fail to disclose further comprising an intermediate electrode assembly comprising an intermediate elongate shaft and an intermediate electrode, the intermediate elongate shaft defining a central passage configured to slidably receive the inner electrode assembly, wherein the intermediate elongate shaft is configured to be received within the central passage of outer electrode assembly. 
Anderson, in an analogous system, discloses an intermediate electrode assembly comprising an intermediate elongate shaft (inner cannula 308 [0074], Fig. 17) and an intermediate electrode (electrodes 126 of array 324(2) [0074] which deploy from inner cannula 308 [0076], Fig. 17), the intermediate elongate shaft defining a central passage configured to slidably receive the inner electrode assembly (central lumen 316, inner probe 310 slidably disposed within inner cannula 308, [0074], Fig. 17), wherein the intermediate elongate shaft is configured to be received within the central passage of outer electrode assembly (inner cannula 308 slidably disposed within outer cannula 307 [0074], from which electrode array 324(3) is deployed Fig. 17). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective date of filing of the claimed invention to include in the system of Young/Neal/Rodriguez the intermediate electrode assembly and configuration as taught by Anderson in order to affect treatment by including more electrodes and greater adjustability [0076-0077].
Regarding claim 9, Young/Neal//Rodriguez/Anderson disclose the system of claim 8, and Anderson further discloses wherein the intermediate electrode is part of the first expandable electrode array (electrode array 324(2) is common to two electrode pairs respectively also consisting of arrays 324(1) and 324(3), either considered as the first expandable electrode array [0075]). 
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Young (US 20140336639 A1), Neal (US 20180132922 A1) and Rodriguez (US 20200022649 A1), in view of Buesseler (US 20150270634 A1).
Regarding claim 11, Young/Neal/Rodriguez disclose the system of claim 1, but fail to disclose wherein the two or more electrode elements are movable by a rotationally-acting mechanism between the unexpanded position and the expanded position.
Buesseler, in an analogous system, discloses wherein two or more electrode elements (of electrode assembly 33 [0033], Fig. 2) are movable by a rotationally-acting mechanism between the unexpanded position and the expanded position (annular actuator 37 allows for connection to electrode assembly and rotation to selectively configure the electrode assembly between collapsed and expanded configurations [0033]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective date of filing of the claimed invention to include in the system of Young/Neal/Rodriguez the rotational-mechanism for deploying electrodes as taught by Buesseler in order to selectively configure the expansion of the electrode assembly [0033]. 

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Young (US 20140336639 A1) in view of Neal (US 20180132922 A1).
Regarding claim 15, Young discloses a system for ablation (ablation device [abstract]) comprising 
an inner electrode assembly comprising an inner elongate shaft (second shaft 320 [0060], Figs. 11-13) and a distal electrode array (first array 325 [0060], Figs. 11-13), the distal electrode array comprising two or more electrode tines, (electrodes 326 [0060], Figs. 11-13) wherein an actuator (handle portion 374) is configured to actuate the inner elongate shaft to deploy the two or more electrode tines from an unexpanded position within the inner elongate shaft and to an expanded position (first array 325 can be deployed by advancing the first shaft 330 distally relative to the second shaft 320 [or retracting the second shaft 320 proximally relative to the first shaft 330] until the first array 325 of electrodes 326 exit from a distal opening 362 at the distal end 322 of the second shaft 320 [0061]; see motion of 374 in Figs. 14A-C along with corresponding motion of 325/326/330);
an outer electrode assembly comprising an outer elongate shaft (cannula 312 [0060], Figs. 11-13) and a proximal electrode array (second array 350 [0060], Figs. 11-13), the proximal electrode array comprising two or more electrode tines (electrodes 356 [0060], Figs. 11-13) moveable by a linear force between an unexpanded position within the outer elongate shaft and an expanded position (second array 350 can be deployed by advancing the second shaft 320 distally relative to the cannula 312 [or retracting the cannula 312 proximally relative to the second shaft 320] until the second array 350 of electrodes 356 exit from a distal opening 360 at the distal end 314 of the cannula [0061]; therefore, force must be present for movement to occur, and expanded position is understood to occur based on parabolic shape of electrodes when exiting cannula 312 in Figs. 11-13) wherein the outer electrode assembly defines a central passage configured to slidably receive the inner electrode assembly (second shaft 320 slidably disposed within lumen 318 of cannula 312 [0061], Figs. 11-13), wherein the distal electrode array or the proximal electrode array is axially moveable with respect to the other (first array 325 secured to first shaft 330 slidably disposed within second shaft 330 upon which second array 350 is secured, therefore, as sliding occurs, electrodes move axially with respect to each other [0060-0061]); and
an energy source configured to be electrically connected to the distal electrode array and the proximal electrode array (RF generator 6 configured to deliver ablation energy to electrodes 326 and 356 of arrays 325 and 350, respectively [0068]).
Young fails to disclose that the energy source is configured to deliver a pulsed electric field (PEF). 
Neal, in an analogous device, discloses that the energy source (high voltage generator 108) is configured to deliver a pulsed electric field (PEF) ([0038]: a high-voltage generator 108 capable of generating HFIRE pulses; Abstract: High-Frequency Irreversible Electroporation (HFIRE));
a sensing circuit connected to the distal electrode and the proximal electrode, wherein the sensing circuit is configured to generate at least one signal corresponding to an impedance measurement of tissue ([0043]: Further, tines may include sensor components in some embodiments, which may gather data in near real-time with respect to an ongoing HFIRE procedure, such data communicated to a processor and displayed to a user of an HFIRE system. As an example, the user may deliver a series of pulses and then review the extent of ablation using impedance)
wherein the impedance measurement is used to estimate the size of an ablation lesion ([0007]: the one or more sensors may be capable of detecting the size, temperature, conductivity, shape or extent of ablation of the treatment region; [0069]: an array of sensor on each radially distributed test-probe tine, or with sensors which may be deployed to the desired dimensions, and used to track when the size and shape of the electroporated zone has met or exceeded the targeted volume. As an example of utilizing the sensors, the user may deliver a series of pulses and then review the extent of ablation using impedance). 
Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the energy source and sensing circuit of Young to the high voltage generator and sensing circuit of Neal for the purpose of the high voltage generator enabling the achievement of significantly larger, more spherical ablations with reduced muscle twitching and without thermally damaging the tissue protein structures and the sensing circuit gathering data in near real-time with respect to an ongoing HFIRE procedure to determine extent of ablation and/or the procedure endpoint (Neal: [0004], [0030], [0043]).

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Young (US 20140336639 A1), Neal (US 20180132922 A1) and Rodriguez (US 20200022649 A1), in view of Staal (US 20100298761 A1).
Regarding claim 21, Young/Neal/Rodriguez fail to disclose wherein the handle assembly comprises a port configured to facilitate passage of a device through the central passage of the outer electrode assembly.
Staal, in an analogous device, discloses wherein the handle assembly (handle section 100) comprises a port (access channel 20; [0064]: access channel 20 extends through the shaft 10 to the handle section 100) configured to facilitate passage of a device through the central passage of the outer electrode assembly ([0065]: access channel 20 may also be configured by e.g. appropriate coupling means and/or dimensioning to receive and guide for instance an ultrasound probe, a surgical tool or another tool for minimally invasive manipulation of tissue). Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the handle assembly of Young/Neal/Rodriguez to the handle assembly of Staal for the purpose of that the device can be used in a flexible way, where for example it is not necessary to remove the device and replace it with another specialized surgical tool, if the operator/surgeon encounters unexpected obstacles/difficulties prior to, during or following the electroporation treatment (Staal: [0065]). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Moss (US 20110238057): array of tines with handle assembly.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Abigail M Ziegler whose telephone number is (571) 272-1991. The examiner can normally be reached M-F 8:30 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne M Hoffman can be reached on (303) 297-4276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABIGAIL M ZIEGLER/           Examiner, Art Unit 3794                                                                                                                                                                                             

/JOANNE M RODDEN/           Supervisory Patent Examiner, Art Unit 3794